                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    MAXUM CASUALTY INSURANCE                              Case No. 2:18-CV-1866 JCM (CWH)
                      COMPANY,
                 8                                                                           ORDER
                                                            Plaintiff(s),
                 9
                             v.
               10
                      STEVEN T. TAYLOR, et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is defendant Robert J. Kilroy’s motion to dismiss. (ECF No.
               14
                      10). Plaintiff Maxum Casualty Insurance Company (“Maxum”) filed a response (ECF No. 14),
               15
                      to which Kilroy replied (ECF No. 18).
               16
                             Also before the court is defendants Mary A. Taylor (“Mrs. Taylor”) and Steven T.
               17
                      Taylor’s (Mr. Taylor”) (collectively “the Taylors”) motion to dismiss. (ECF No. 12). Maxum
               18
                      filed a response (ECF No. 15), to which the Taylors replied (ECF No. 16).
               19
                      I.     Facts
               20
                             This is a declaratory action in which Maxum requests that the court declare its legal
               21
                      rights and obligations with respect to an insurance policy.        The record before the court
               22
                      establishes the following events:
               23
                             On or about June 4, 2008, Mr. Taylor and Kilroy’s vehicles collided into each other,
               24
                      causing significant injury to Kilroy. (ECF Nos. 10, 13, 15, 16). At the time of the collision, Mr.
               25
                      Taylor had an insurance policy with Maxum. Id. The policy provided a $1,000,0000 limit for
               26
                      bodily and property damages, per accident. Id.
               27
               28

James C. Mahan
U.S. District Judge
                1            On January 23, 2009, the Taylors commenced an action in Nevada state court for
                2     personal injuries against Kilroy. Id. After four years of litigation, Kilroy’s counterclaims
                3     against Mr. Taylor were the only issues remaining in the case. Id. The matter went to trial and
                4     the jury found that Mr. Taylor and Kilroy were equally liable for the collision. Id. The jury
                5     awarded $35,000 to Mr. Taylor and $75,000 to Kilroy. (ECF No. 1).
                6            Following the jury verdict, the Taylors and Kilroy filed motions for new trial. (ECF Nos.
                7     10, 12, 15). The state court granted the motions, holding that the jury’s liability determination
                8     was supported by adequate evidence, but that the jury failed to follow instructions when
                9     calculating damages. Id. The Taylors appealed and the Nevada Court of Appeals affirmed the
              10      state court’s order. Id.
              11             After the Nevada Court of Appeals remanded the case, the parties stipulated to a binding
              12      arbitration. Id. The arbitration agreement provided that the scope of arbitration was limited to
              13      the issue of damages and that Kilroy would subsequently be able to file a motion for interest,
              14      costs, and attorney’s fees. Id. The arbitrators ultimately found total damages in the amount of
              15      $6,758,293.76, for which Mr. Taylor was 50% liable. Id. In July 2017, the state court entered
              16      judgment consistent with the results of the arbitration. Id.
              17             On July 12, 2017, Maxum filed a motion to interplead funds in the amount of $1,000,000.
              18      (ECF No. 10-3).      The Taylors and Kilroy filed a countermotion requesting that the court
              19      adjudicate Maxum’s duties under the insurance policy. (ECF Nos. 10-4, 10-5). On September
              20      28, 2017, the state court issued an order (1) dismissing Maxum’s motion as being procedurally
              21      defective, (2) exercising general jurisdiction over Maxum, and (3) holding that the insurance
              22      policy requires Maxum to pay the $1,000,000 limit, interest on the entire judgment, costs, and
              23      attorney’s fees. (ECF No. 10-7).
              24             Maxum moved for reconsideration of the state court’s September 28, 2017, order. (ECF
              25      No. 10-8). The state court denied the motion for reconsideration. (ECF No. 10-9). Maxum
              26      represents that the state court matter is currently pending before the Nevada Supreme Court.
              27      (ECF No. 14).
              28

James C. Mahan
U.S. District Judge                                                   -2-
                1            On October 2, 2018, Maxum initiated this declaratory action seeking the court to declare
                2     its rights and duties in connection with the insurance policy. (ECF No. 1). Specifically, Maxum
                3     requests that the court hold that it complied with all duties in connection with the policy by (1)
                4     paying to Kilroy the policy limit; (2) tendering interest on the judgment, which Kilroy rejected;
                5     and (3) tendering $117,465.76 in costs, which Kilroy also rejected. Id.
                6            Now the Taylors and Kilroy move to dismiss this action. (ECF Nos. 10, 12).
                7     II.    Discussion
                8            The Taylors and Kilroy argue that the court should dismiss this declaratory action
                9     because it would be inappropriate to exercise jurisdiction. The court agrees.
              10             The Declaratory Judgment Act (“DJA”), 28 U.S.C. § 2201, permits a federal court to
              11      “declare the rights and other legal relations” of parties to “a case of actual controversy.” 28
              12      U.S.C. § 2201. The Supreme Court has “repeatedly characterized the Declaratory Judgment Act
              13      as an enabling Act, which confers a discretion on the courts rather than an absolute right upon
              14      the litigant.” Wilton v. Seven Falls Co., 515 U.S. 277, 287 (1995) (internal quotation marks
              15      omitted). Thus, a district court is under no compulsion to exercise its jurisdiction. Gov't Emps.
              16      Ins. Co. v. Dizol, 133 F.3d 1220 (9th Cir. 1998).
              17             Under the DJA, courts use a two-part test to determine whether a declaratory action is
              18      appropriate. Principal Life Ins. Co. v. Robinson, 394 F.3d 665, 669 (9th Cir. 2004). First, the
              19      court must determine if there exists an actual case or controversy within the court’s jurisdiction.
              20      Id. This actual controversy requirement is the same as the case or controversy requirement of
              21      Article III of the United States Constitution. American States Ins. Co. v. Kearns, 15 F.3d 142,
              22      143 (9th Cir. 1994).     Second, if there exists an actual controversy, the court must use its
              23      discretion and decide whether it is appropriate to exercise its jurisdiction. Id.
              24             a. There exists an actual controversy between Maxum and the defendants
              25             Courts determine whether there is an actual case or controversy by considering “whether
              26      the facts alleged, under all of the circumstances, show that there is a substantial controversy,
              27      between parties having adverse legal interests, of sufficient immediacy and reality to warrant the
              28      issuance of a declaratory judgment.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127

James C. Mahan
U.S. District Judge                                                   -3-
                1     (2007). Courts cannot grant declaratory relief based on hypothetical facts or speculative issues.
                2     See id. at 126–35. Rather, the dispute must be “definite and concrete.” Id. at 127.
                3             The sole controversy in this action concerns Maxum’s rights and obligations under the
                4     insurance policy. Kilroy, who has rejected Maxum’s tender of interest and costs, and the Taylors
                5     disagree with Maxum’s interpretation of the policy with regards to the amount that Maxum must
                6     pay. These facts show that there is a live, concrete controversy between Maxum and the
                7     defendants. See Dizol, 133 F.3d at 1222 n.2 (“a dispute between an insurer and its insureds over
                8     the duties imposed by an insurance contract satisfies Article III’s case and controversy
                9     requirement”); see also Benchmark Ins. Co. v. Dismon Corp., 262 F. Supp. 3d 991, 998 (C.D.
              10      Cal. 2017).
              11              b. Exercising jurisdiction would be inappropriate
              12              When examining the propriety of exercising jurisdiction in a declaratory action, courts
              13      consider the following Brillhart factors: (1) avoiding needless determination of state law issues;
              14      (2) discouraging forum shopping; and (3) preventing duplicative litigation. R.R. Street & Co.
              15      Inc. v. Transport Ins. Co., 656 F.3d 966, 975 (9th Cir. 2011). Courts can also rely on other
              16      considerations, such as the action’s ability to settle all aspects of the controversy. Dizol, 133
              17      F.3d at 1225 n.5. However, “[t]he Brillhart factors remain the philosophic touchstone for the
              18      district court.” Id. at 1225.
              19                    i. Exercising jurisdiction would result in needless determination of state law issues
              20              This case exclusively involves state law contract questions. The state court has already
              21      exercised jurisdiction over the parties and is in the process of adjudicating these state law
              22      questions. Thus, exercising jurisdiction would require the court to intrude into a matter before
              23      the state court by unnecessarily deciding relevant issues of state law. R.R. Street & Co. Inc., 656
              24      F.3d at 975 (holding that deciding a basic issue of state law weighs against exercising
              25      jurisdiction). Maxum has not provided any compelling reason for the court to commit such an
              26      intrusion.
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                    -4-
                1                 ii. Maxum is engaged in forum shopping
                2             Reactive declaratory actions, which consist of a litigant initiating a federal declaratory
                3     action while there is a state court action involving the same issues, are an archetypal form of
                4     forum shopping. R.R. Street & Co. Inc., 656 F.3d at 976; American Casualty Co. of Reading,
                5     Pennsylvania v. Krieger, 181 F.3d 1113, 1119 (9th Cir. 1999). The Ninth circuit has “instructed
                6     that federal courts should generally decline to entertain reactive declaratory actions.’” R.R. Street
                7     & Co. Inc., 656 F.3d at 974 (quoting Dizol, 13 F.3d at 1225).
                8             Maxum has already participated in a state court action that has examined the terms of the
                9     insurance policy and determined Maxum’s obligations under the contract.               After Maxum
              10      received an unfavorable ruling in state court, it initiated this federal action to receive a favorable
              11      ruling on the terms of the same insurance policy. Thus, this case is a reactive declaratory action
              12      and Maxum is engaged in forum shopping. Id. at 981 (requiring courts to consider the vexatious
              13      or reactive nature of the litigation).
              14                  iii. Adjudicating this action would result in duplicative litigation
              15              This case and the state court action involve the same contract, the same payments, and
              16      the same alleged breach. The state court has already ruled on the terms of the policy and
              17      Maxum’s obligations to the defendants. (ECF No. 10-7). Moreover, there appears to be an
              18      ongoing appeal pertaining to the state court litigation. Exercising jurisdiction in this scenario
              19      would merely create a superfluous parallel proceeding that rehashes issues currently pending
              20      before the state court. See National Chiropractic Mut. Ins. Co. v. Doe, 23 F. Supp. 2d 1109,
              21      1123 (D. Ala. 1998) (“Duplicative litigation of the same factual issues . . . should be avoided.”).
              22                  iv. Secondary factors
              23              Because the Brillhart factors are not exhaustive, the court will briefly examine ancillary
              24      considerations. The Ninth Circuit has enumerated the following secondary factors: “whether the
              25      declaratory action will settle all aspects of the controversy; whether the declaratory action will
              26      serve a useful purpose in clarifying the legal relations at issue; whether the declaratory action is
              27      being sought merely for the purposes of procedural fencing or to obtain a ‘res judicata’
              28

James C. Mahan
U.S. District Judge                                                    -5-
                1     advantage; or whether the use of a declaratory action will result in entanglement between the
                2     federal and state court systems.” Dizol, 133 F.3d at 1225 n.5.
                3            The court is not aware of any useful purpose that will result from the court adjudicating
                4     this case. Rather, it appears that Maxum is using this declaratory action to circumvent the state
                5     court’s authority. Thus, proceeding with this action would only entangle the federal and state
                6     court systems and delay finality for the parties.
                7     III.   CONCLUSION
                8            The court finds that all three Brillhart factors and the secondary factors weigh against
                9     exercising jurisdiction. Therefore, the court will dismiss this action without prejudice.
              10             Accordingly,
              11             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Kilroy’s motion to
              12      dismiss (ECF No. 10) be, and the same hereby is, GRANTED, consistent with the foregoing.
              13             IT IS FURTHER ORDERED that the Taylors’ motion to dismiss (ECF No. 12) be, and
              14      the same hereby is, GRANTED, consistent with the foregoing.
              15             IT IS FURTHER ORDERED that the matter of Maxum Casualty Insurance Company v.
              16      Taylor et al., case number 2:18-cv-01866-JCM-CWH, be, and the same hereby is, DISMISSED
              17      without prejudice.
              18             The clerk shall enter judgment accordingly and close the case.
              19             DATED May 10, 2019.
              20                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -6-
